Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-9 and 11-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “a method for generating a parity check matrix representing an error correcting code (ECC) for protecting a plurality of bits of a message, comprising: initializing, by a source module, a matrix M to store selected three-bit codes, wherein each row of the matrix M is associated with a row weight, and wherein the row weight of each row of the matrix M indicates a number of set bits in the row; selecting, by the source module, a first three-bit code from a set L of three-bit combinations of a number of bits n of the ECC based on  row weights of each row of the matrix M comparing, by the source module, the first three-bit code with each of a plurality of error syndromes in a set D of error syndromes to generate a corresponding plurality of comparison results; based on none of the plurality of comparison results  matching a three-bit code in the matrix M, calculating, by the source module, new error syndromes and storing the new error syndromes in the set D of error syndromes, wherein the new error syndromes are calculated by comparing the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thien Nguyen/           Primary Examiner, Art Unit 2111